                                Case 5:19-cv-08239-VKD Document 1-1 Filed 12/18/19 Page 1 of 6

                                                         Exhibit A to the Complaint
Location: San Mateo, CA                                                                                IP Address: 76.102.26.213
Total Works Infringed: 94                                                                              ISP: Comcast Cable
 Work         Hash                                         UTC              Site          Published        Registered       Registration
 1            B6797CA3FE76E4AD617934671DB61FED7364F045     11/23/2019       Blacked       03/21/2017       06/05/2017       PA0002052855
                                                           05:33:50
 2            57C749C3F7E863C2AB673128381CE73FF7DA624C     11/09/2019       Tushy         09/08/2017       09/15/2017       PA0002052841
                                                           06:58:26
 3            6BCB8F8D7B602B1C50E019778359223564A3E319     10/31/2019       Blacked       12/11/2017       01/04/2018       PA0002097429
                                                           05:18:30
 4            3C1FB97E2D020E1C275B7143A2534BBB98403B83     10/18/2019       Blacked Raw   06/26/2018       08/07/2018       PA0002131867
                                                           04:25:51
 5            C7E6AC66B440F29BD91D6F3F59B7B1634CFCC090     10/18/2019       Blacked Raw   02/01/2018       02/20/2018       PA0002104206
                                                           03:31:32
 6            5669FCB07EFCE3524F6AB3FF19BFC2B694B3DA04     10/17/2019       Vixen         09/06/2019       09/13/2019       PA0002200698
                                                           03:06:29
 7            58B620D054F1DD330EA3DF23B73E16B9C9B0F9CC     10/09/2019       Blacked       10/02/2018       10/16/2018       PA0002127785
                                                           05:22:18
 8            4836D01BFDF178CB5DCCE88D23E4B37E46856C16     10/09/2019       Blacked Raw   11/21/2018       12/18/2018       PA0002141915
                                                           05:12:17
 9            8FCF819A87A7F513901CA8BD0E190A55EC6923B0     10/09/2019       Blacked Raw   09/04/2019       09/13/2019       PA0002200700
                                                           05:07:51
 10           E452D23913E053866E31D6D6F92DE54C310DA003     10/06/2019       Blacked Raw   01/22/2019       03/24/2019       PA0002183202
                                                           07:16:52
 11           AA9D6ED52E9FECEA19124A8F7FE433617F801994     10/06/2019       Blacked       01/10/2019       02/02/2019       PA0002155382
                                                           07:10:56
 12           FD895BB88B022C819542264A784ED868E901775C     09/28/2019       Blacked Raw   05/27/2018       07/14/2018       PA0002130451
                                                           07:25:39
 13           16AC4AD446A052B09FD6D748CF4EA3F040E62535     09/28/2019       Blacked Raw   08/25/2019       09/11/2019       PA0002199991
                                                           07:09:14
 14           97E2F6DF9679ED4984E31A9711E8CD66632A2709     09/07/2019       Tushy         06/20/2018       08/07/2018       PA0002132405
                                                           09:05:09
 15           0060A39B039A94D8F422D342E90D21877EBDE4EE     08/30/2019       Vixen         07/23/2019       08/27/2019       PA0002213247
                                                           04:10:21
 16           94A9D2E22A9B4ACF81A5EC69EE4DCA10983CAF23     08/25/2019       Blacked Raw   08/20/2019       09/13/2019       PA0002200701
                                                           08:36:38
 17           BF778F4831FAAF84266E63EC49402955BE697C3B     08/21/2019       Blacked       06/24/2018       07/26/2018       PA0002112154
                                                           04:07:50
                         Case 5:19-cv-08239-VKD Document 1-1 Filed 12/18/19 Page 2 of 6

Work   Hash                                       UTC          Site          Published    Registered   Registration
18     ADF50A6DE2E7454F76B751B1FBD90C4723C1FCB4   08/20/2019   Vixen         07/18/2019   09/10/2019   PA0002199410
                                                  05:08:45
19     419D9AF6C7FECA8DDB026C79F94A942C3511834E   08/17/2019   Blacked       07/09/2018   08/07/2018   PA0002131818
                                                  08:36:06
20     34678DD56798B4D7A2D5F10E08E08E50BB6B402B   08/08/2019   Blacked       07/09/2019   09/10/2019   PA0002199416
                                                  05:33:41
21     662C42833DF0727F4B96196F88475B615B2F0D2B   08/08/2019   Blacked Raw   07/31/2019   08/22/2019   PA0002195511
                                                  05:14:52
22     5800FA473DE725857C92609145438E2160D56E7D   08/08/2019   Blacked       04/05/2018   04/17/2018   PA0002116752
                                                  04:45:12
23     76873ADE9F65E039011301459066C0C8F7EB02BD   08/08/2019   Blacked Raw   03/08/2018   04/17/2018   PA0002116094
                                                  04:44:46
24     C9EFFA8C8E451280F913D79DFFD4B0028B048C45   08/03/2019   Tushy         06/30/2019   07/17/2019   PA0002188300
                                                  06:12:08
25     332A88A8D44538EB546AFA6E5B3BE4A261A5DB25   08/03/2019   Blacked       07/04/2019   08/27/2019   PA0002213242
                                                  05:52:56
26     B588383C4247B03D73A45231110BDCF8A47328D0   08/03/2019   Blacked       06/09/2018   07/14/2018   PA0002130453
                                                  05:50:56
27     0521AE879983F71A0028686B301BDBF4EE2E85CF   08/03/2019   Blacked Raw   07/06/2019   08/02/2019   PA0002192304
                                                  05:48:31
28     A39E05D1A9CF77DB70D85BABAE6758EC629588BD   08/03/2019   Blacked Raw   01/17/2018   01/24/2018   PA0002101760
                                                  05:47:58
29     82D13AEEFB836713B50BBB73DE7544402699B69D   07/27/2019   Tushy         05/16/2018   06/19/2018   PA0002126446
                                                  07:29:03
30     E64AA01032F01CD8F966922E6CDB326661A57A65   07/27/2019   Tushy         04/26/2018   06/19/2018   PA0002126639
                                                  07:26:35
31     8D5DBB9A7EC9E315D5AC539C1F68AE62F12082DD   07/27/2019   Vixen         08/17/2018   09/01/2018   PA0002119582
                                                  07:12:56
32     2F6086C4B5FE77D393188FEC3878C64DA7731F1D   07/27/2019   Blacked Raw   07/01/2019   07/17/2019   PA0002188302
                                                  07:09:34
33     2B464FBE3DAD233DBF85C54D36CF7D0612681278   07/17/2019   Blacked Raw   06/16/2019   07/17/2019   PA0002188314
                                                  03:29:32
34     017649E91BC92412E1DCB37AEBD102CF6847695D   07/16/2019   Vixen         06/13/2019   08/02/2019   PA0002192295
                                                  04:13:14
35     843A093C46F8B4C56E3E7E501A1D4DDD6179EB65   07/12/2019   Blacked Raw   11/03/2017   12/04/2017   PA0002098024
                                                  04:32:41
36     66B86AE1A379F6A39B06FD44418D0900DC396466   07/09/2019   Blacked       04/25/2018   06/19/2018   PA0002126642
                                                  04:03:07
                         Case 5:19-cv-08239-VKD Document 1-1 Filed 12/18/19 Page 3 of 6

Work   Hash                                     UTC          Site          Published    Registered   Registration
37     42EC31C5E6E59EB78795A5AD16CFAFCE52FCE3F2 07/09/2019   Blacked Raw   04/07/2018   06/19/2018   PA0002126641
                                                04:01:46
38     2680FB0C40A364CCAC2CB7C2D1B28A23D9F08529 07/04/2019   Blacked Raw   09/09/2018   10/16/2018   PA0002127792
                                                02:50:59
39     97A16E9EF52FE50122206E5AF4D73B1062A47DF2 07/03/2019   Blacked Raw   06/01/2019   07/17/2019   PA0002188304
                                                05:49:55
40     8CC37D1BA2772EC99FBE5BD0DFBD9C3330B44D1F 07/03/2019   Blacked       04/15/2018   05/23/2018   PA0002101306
                                                05:49:43
41     61FC184B990D65209E2761C8C41611D5C32E6583 06/22/2019   Tushy         08/04/2018   09/01/2018   PA0002119573
                                                05:21:00
42     B006F435870CE4A0E79D0CA878B0AD9E88B2BE0E 06/22/2019   Tushy         05/16/2019   07/05/2019   PA0002206381
                                                05:02:35
43     6B99D7888151D0DF63F02064FA56A21363DA8C96 06/17/2019   Blacked       06/14/2019   07/17/2019   PA0002188312
                                                05:09:25
44     71697D2D146DE88AA6F9E77A92A597D3542072CE 06/15/2019   Blacked Raw   07/26/2018   09/01/2018   PA0002119594
                                                04:56:45
45     8B54C14E2EF7C8A395F9FC5ACFD1423EAC99A08C 06/15/2019   Blacked       05/10/2019   07/05/2019   PA0002206368
                                                04:56:12
46     FDEC138895D92D862CCCF78415FE78557032579D 06/15/2019   Blacked Raw   06/21/2018   07/26/2018   PA0002112156
                                                04:55:54
47     4D41E8E2DF13ED138CC481CE30E7DA89EC233346 06/15/2019   Blacked       06/04/2018   07/09/2018   PA0002109329
                                                04:54:40
48     EDC0647CD94804E5723FB8D3EF1C8DB034D1D4C0 06/09/2019   Tushy         08/19/2018   09/05/2018   PA0002134998
                                                16:48:10
49     715B6E7E30B6344599508CB7AE3C9EFE0EC1F07B 06/09/2019   Vixen         04/09/2019   04/29/2019   PA0002169963
                                                16:44:13
50     93B2E9DCB94EE7DBA13CFDB65B3A8EBBC77BD566 06/06/2019   Vixen         09/06/2018   11/01/2018   PA0002143433
                                                06:13:01
51     3DCC2849A8A2901557D41FBD9667293ECCDE6934 06/06/2019   Blacked       10/22/2018   11/25/2018   PA0002136653
                                                04:32:25
52     65D2DED61DFC35D6BD6C918D629230F68EE9EA93 05/31/2019   Blacked       04/30/2019   06/03/2019   PA0002178774
                                                04:27:43
53     F4FD4534440D56A3168BE652FC891C2544B2AFD5 05/31/2019   Blacked Raw   08/25/2018   10/16/2018   PA0002127783
                                                03:23:10
54     353C6E842FC999E1F1DAD837257C602BB1BE1199 05/25/2019   Blacked       04/20/2019   05/28/2019   PA0002200782
                                                14:45:01
55     EFDB886D8D69B8D7CC31153066C52424FA716283 05/25/2019   Vixen         06/23/2018   07/26/2018   PA0002112155
                                                08:09:34
                         Case 5:19-cv-08239-VKD Document 1-1 Filed 12/18/19 Page 4 of 6

Work   Hash                                       UTC          Site          Published    Registered   Registration
56     C340030059AF08957371330E339FB3AA67E8FFDB   05/18/2019   Blacked Raw   05/17/2019   07/05/2019   PA0002206002
                                                  18:46:28
57     81E32FDEE6E6B265E5463E436EA6148B0B7515C9   05/16/2019   Blacked Raw   07/21/2018   09/01/2018   PA0002119592
                                                  03:22:35
58     FE175BF64233D68D3E31533045805B0CD6E848B8   05/13/2019   Tushy         03/07/2019   03/31/2019   PA0002163981
                                                  05:11:11
59     A72E87AEB0C05CF2D319AE73318EC6DAFF4687DD   05/11/2019   Blacked Raw   05/02/2019   05/28/2019   PA0002200769
                                                  05:48:26
60     C67CEBFB35714146396FF2583118CA8B68E56015   05/11/2019   Blacked Raw   05/07/2019   06/03/2019   PA0002178775
                                                  05:45:40
61     81E09376DDB4DBE7806032952C003C92FD898CD4   05/11/2019   Blacked       12/11/2018   01/22/2019   PA0002147907
                                                  05:38:20
62     4AFF706B5C0C94DA91470B5DD69D0CFED187A008   05/09/2019   Blacked       05/15/2018   06/19/2018   PA0002126654
                                                  05:17:59
63     EF39BF11FFFC32BF02A32895CF3B5047B4595095   05/06/2019   Tushy         04/16/2018   06/18/2018   PA0002126681
                                                  04:08:06
64     4F3CB060691A97BC910069CE225246E3E4FE8CC7   05/04/2019   Vixen         02/28/2019   03/31/2019   PA0002163973
                                                  06:00:24
65     FE6BC050CAD9396E924FF4BA9BB3B939D2D0443C   05/04/2019   Vixen         03/30/2019   04/29/2019   PA0002169943
                                                  05:12:00
66     CF575E408E7E5D91F69274226EF7A3B3B1F5B34F   05/02/2019   Blacked Raw   04/02/2019   05/28/2019   PA0002200780
                                                  06:08:24
67     0E14D71C332E3DB793377DE0009F167325A8B5E8   04/27/2019   Blacked       04/15/2019   05/11/2019   PA0002173886
                                                  04:32:20
68     6143A4620E799394531F00F73E2EB89F2112CAD0   04/27/2019   Blacked       11/16/2018   11/25/2018   PA0002136637
                                                  04:27:32
69     4882683251F752D26718AC59137FD7BCAFB642D2   04/27/2019   Blacked       08/23/2018   11/01/2018   PA0002143434
                                                  03:55:48
70     E5D8277D086274AC217989121955C5C8444C4002   04/27/2019   Blacked Raw   03/28/2019   05/28/2019   PA0002200777
                                                  03:55:09
71     CC22B4E21EE0F5326F4A2796CE3BE704BB58F919   04/27/2019   Blacked       03/31/2019   05/28/2019   PA0002200773
                                                  03:53:41
72     E47F7E84F87E64C06D374DF29F4C7B38ABCEA6DA   04/26/2019   Blacked Raw   02/26/2019   03/31/2019   PA0002163980
                                                  06:36:03
73     5435598D03DB140F34A8A66143BD3C24B9229AD9   04/21/2019   Blacked       11/06/2018   11/25/2018   PA0002136603
                                                  16:26:22
74     626F0200089D04470AA3A8268218B6DEDC75F2F2   04/21/2019   Vixen         11/20/2018   12/18/2018   PA0002141925
                                                  05:00:52
                         Case 5:19-cv-08239-VKD Document 1-1 Filed 12/18/19 Page 5 of 6

Work   Hash                                       UTC          Site          Published    Registered   Registration
75     87890A2C2256C861EAB94C85D3DB7561013D43E6   04/18/2019   Vixen         02/18/2019   03/11/2019   PA0002158598
                                                  04:55:26
76     8330D39E301E673559799FBA5748217618228B9F   04/18/2019   Vixen         02/13/2019   03/11/2019   PA0002158413
                                                  04:53:33
77     D976FC56E3DD86163DF8E56F831D2FE423FFD871   04/03/2019   Blacked       03/26/2019   04/16/2019   PA0002187002
                                                  04:27:02
78     34783BA37FD790ECC1242D7ADC429D95142095DE   04/03/2019   Blacked Raw   03/18/2019   04/08/2019   PA0002164883
                                                  04:23:31
79     79939936AA65D40616FF4B0FCD5415B74C2C6C79   04/02/2019   Blacked       02/04/2019   03/24/2019   PA0002183208
                                                  05:42:45
80     DB2528A6795C8987B76D14F15FE22AB482DD8FC7   03/03/2019   Blacked Raw   02/21/2019   04/29/2019   PA0002170356
                                                  06:49:21
81     E9C2B7B237722F2D0C549C0AE0A5E5E62C066432   01/28/2019   Tushy         12/12/2018   01/22/2019   PA0002147902
                                                  03:46:11
82     0C6250AA42BEA42298B7CC81D729B306E7C9DA99   01/28/2019   Vixen         12/10/2018   01/22/2019   PA0002149491
                                                  03:44:10
83     6FA63FB56F303FEB9C63903A45C3FC42EAABBACB   01/28/2019   Vixen         12/20/2018   01/22/2019   PA0002147683
                                                  03:44:06
84     245BA267DA376101FB938D4952C9A96634CCF445   01/19/2019   Vixen         01/14/2019   02/02/2019   PA0002155387
                                                  08:05:02
85     360CF572729CEB5E07FB70C3474B63D47FE52E02   12/30/2018   Vixen         11/25/2017   01/04/2018   PA0002097450
                                                  18:29:49
86     55013B7D1DFC88C02CE9275E239C51576ECBBA21   12/30/2018   Tushy         02/05/2018   02/20/2018   PA0002104194
                                                  17:23:46
87     06A0AA871C38B22364679C407392C4C580DAB699   12/30/2018   Vixen         05/19/2018   07/14/2018   PA0002128156
                                                  17:19:57
88     0D29DDC1E78ACEBDD8EB5D2E7B35701829FECFCC   12/19/2018   Tushy         11/12/2018   12/10/2018   PA0002145826
                                                  04:40:56
89     7B364338CD90FC951B3F536B186EBA30DE4246FC   12/17/2018   Blacked Raw   11/28/2018   01/22/2019   PA0002149836
                                                  04:41:38
90     A79E1BEA716422681872B46A4AC579C82B92D143   12/17/2018   Blacked Raw   12/08/2018   12/18/2018   PA0002141919
                                                  04:39:19
91     1033E650C7CD1F17943A64DB30C19104B0DC872F   12/17/2018   Blacked Raw   12/03/2018   01/22/2019   PA0002149845
                                                  04:38:57
92     ECFEC3C1CEA5BACDED5052AB2E57DEAAD83FFF39   12/16/2018   Blacked Raw   12/13/2018   02/02/2019   PA0002154971
                                                  17:43:34
93     4888092F433CFF88C1460E4362E261CDF77A88DF   12/08/2018   Vixen         11/15/2018   12/10/2018   PA0002145829
                                                  19:23:56
                         Case 5:19-cv-08239-VKD Document 1-1 Filed 12/18/19 Page 6 of 6

Work   Hash                                       UTC          Site     Published     Registered   Registration
94     6CA0412F00E59D795DC36C34E223AAE9998B767C   12/02/2018   Tushy    07/15/2018    08/07/2018   PA0002132406
                                                  09:00:27
